Exhibit 10.9

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

 

Principal Amount: Up to $500,000

  

Dated as of March 21, 2018

Houston, Texas

Kayne Anderson Acquisition Corp., a Delaware corporation and blank check company
(the “Maker”), promises to pay to the order of Kayne Anderson Sponsor, LLC or
its registered assigns or successors in interest (the “Payee”), or order, the
principal sum of up to Five Hundred Thousand Dollars ($500,000) in lawful money
of the United States of America, on the terms and conditions described
below. All payments on this Note (unless the full principal is converted
pursuant to Section 5 below) shall be made by check or wire transfer of
immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note.

1.    Principal. The principal balance of this Note shall be payable by the
Maker on the date on which Maker consummates its initial business combination
(the “Maturity Date”). The principal balance may be prepaid at any time. Under
no circumstances shall any individual, including but not limited to any officer,
director, employee or shareholder of the Maker, be obligated personally for any
obligations or liabilities of the Maker hereunder.

2.    Interest. No interest shall accrue on the unpaid principal balance of this
Note.

3.    Drawdown Requests. Maker and Payee agree that Maker may request up to Five
Hundred Thousand Dollars ($500,000) for the purposes of financing transaction
costs in connection with an intended business combination and paying other
expenses of Maker. The principal of this Note may be drawn down from time to
time prior to the Maturity Date, upon written request from Maker to Payee (each,
a “Drawdown Request”). Each Drawdown Request must state the amount to be drawn
down, and must not be an amount less than Ten Thousand Dollars ($10,000) unless
agreed upon by Maker and Payee. Payee shall fund each Drawdown Request no later
than five (5) business days after receipt of a Drawdown Request; provided,
however, that the maximum amount of drawdowns collectively under this Note is
Five Hundred Thousand Dollars ($500,000). Once an amount is drawn down under
this Note, it shall not be available for future Drawdown Requests even if
prepaid. No fees, payments or other amounts shall be due to Payee in connection
with, or as a result of, any Drawdown Request by Maker.

4.    Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

5.    Conversion.

(a)    At Payee’s option, at any time prior to the Maturity Date, Payee may
elect to convert all or any portion of the unpaid principal balance of this Note
into a number of warrants issued by the Maker (with each such warrant entitling
the holder thereof to purchase one share of the Maker’s Class A Common Stock at
a price of $11.50 per share, upon the same terms applicable to the public
warrants described in the Maker’s registration statement) (the “Conversion
Warrants”) equal to: (x) the portion of the principal amount of this Note being
converted pursuant to this Section 5, divided by (y) $1.50, rounded up to the
nearest whole number of warrants.

(b)    Any Conversion Warrants shall be issued by Maker to Payee only at the
Maturity Date. At the Maturity Date, (i) the principal amount attributable to
the Conversion Warrants shall become fully paid and

 

1



--------------------------------------------------------------------------------

satisfied, (ii) Payee shall surrender and deliver this Note, duly endorsed, to
Maker or such other address which Maker shall designate against delivery of the
Conversion Warrants, and (iii) in exchange for all or any portion of the
surrendered Note so converted, Maker shall, at the direction of Payee, deliver
to Payee (or its members or their respective affiliates) (Payee or such other
persons, the “Holders”) the Conversion Warrants, which shall bear such legends
as are required, in the opinion of counsel to Maker or by any other agreement
between Maker and Payee and applicable state and federal securities laws.

(c)     The Holders shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the Conversion Warrants upon
conversion of this Note pursuant hereto; provided, however, that the Holders
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by the Holders in connection with any such conversion.

6.    Events of Default. The following shall constitute an event of default
(“Event of Default”):

(a)    Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above.

(b)    Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

(c)    Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

7.    Remedies.

(a)    Upon the occurrence of an Event of Default specified in Section 6(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b)    Upon the occurrence of an Event of Default specified in Sections 6(b) and
6(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

8.    Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

9.    Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.

 

2



--------------------------------------------------------------------------------

10.    Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

11.    Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF DELAWARE, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

12.    Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.    Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account to be established to hold
the proceeds of the Maker’s initial public offering (the “IPO”) (including the
deferred underwriters discounts and commissions) and the proceeds of the sale of
the warrants issued in a private placement, as described in greater detail in
the registration statement and prospectus filed with the Securities and Exchange
Commission in connection with the IPO, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.

14.    Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

15.    Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

KAYNE ANDERSON ACQUISITION CORP. By:  

/s/ Terry A. Hart

  Name:   Terry A. Hart   Title:   Chief Financial Officer

 

4